Citation Nr: 1456604	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978 and from November 1981 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in Jackson, Mississippi, which denied the Veteran's claim for service connection for non-Hodgkin's lymphoma.  The Jackson RO adjudicated the case as the Veteran alleges ionizing radiation exposure during service and as the Jackson RO is the designated RO for ionizing radiation cases.  The Veteran's claims file remains in the general jurisdiction of the Detroit, Michigan, RO as listed on the cover page.

The Veteran testified before a decision review office (DRO) at a February 2008 hearing at the RO.  A transcript has been associated with the file.

The Board remanded the case in July 2011 and July 2013.  The case has now been returned to the Board.

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's non-Hodgkin's lymphoma is related to chemical contaminate exposure in service.


CONCLUSION OF LAW

The Veteran's non-Hodgkin's lymphoma was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for entitlement to service connection has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran claims he is entitled to service connection for non-Hodgkin's lymphoma (NHL), which he asserts he contracted as a result of exposure to ionizing radiation in service, or alternately as a result of exposure to chemical contaminants in service.  For the reasons that follow, the Board finds that service connection is warranted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  However, NHL is not included in the listed disease under § 3.309, and therefore service connection is not available under § 3.303(b).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A radiation-exposed veteran is one who participated in a radiation-risk activity.  A radiation-risk activity includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309 (d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  Second, other radiogenic diseases, such as any form of cancer listed under 38 C.F.R. 
§ 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (law does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Veteran's DD Form 214 shows that from October 1975 to October 1978, the Veteran was stationed at NWS Earle, Colts Neck, New Jersey.

In a letter dated September 2006, Dr. S.T. stated that the Veteran was her patient, and that in June 2004, he was diagnosed with lymphoma, for which she had provided treatment ever since.  She also noted the Veteran's reports that he was exposed to radioactive materials while he was in service, specifically as a result of the 2.5 years he spent working with nuclear weapons.  The current disability element is well established. 

An August 2007 letter from the Medical Service Corps, U.S. Navy stated that a review of their exposure registry by name, service number and social security number revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.

An undated response from the Defense Personnel Records Information Retrieval System (DPRIS) indicated that review of the 1977 command history for the Naval Weapons Station Earle (NWSE), Colts Neck, NJ, and the US Environmental Protective Agency's Oil and Hazardous Material Simulated Environmental Test Tank did not document that radiation was reported to have leaked on base NWSE during the period of January 1 to December 31, 1977.  

In a January 2007 statement, the Veteran asserted that during his time at NWSE, he was informed at Marine Security orientation that he would be exposed to low yield radiation from nuclear weapons stored on base and transported to and from ships.  He further stated that during the summer of 1977 there was a low yield leak during a move of a nuclear weapon.  He reported that a special response team wearing wet suits came to complete the move, during which time he provided security.  He estimated that he stood about 90 feet away, and that the move took hours.

Lymphomas (except Hodgkin's disease) are a radiogenic disease recognized by law to be due to ionizing radiation.  However, there are no official records from a "credible source" that show that the Veteran was exposed to ionizing radiation and the amount of such exposure during service.  See 38 C.F.R. § 3.311(a)(3) (noting that a dose estimate must be provided by a "credible source").  Therefore, entitlement to service connection on the basis of exposure to contamination is for consideration. 

The Veteran submitted an article from the Environmental Protection Agency (EPA) entitled Naval Weapons Station Earle (NWSE), which stated that in the 1940s, the U.S. Navy renovated, stored and maintained munitions at the station.  The article noted there were 27 areas of concern at NWSE identified for potential cleanup, and wastes generated from weapons maintenance activities including grit and paint, chips from sandblasting, paint scrapings, solvent and paint sludge, lead bullets from small arms ranges, and metals including lead, zinc, and chromium.  Specifically, the article reported that:

Groundwater, sediments, and soils contain elevated levels of lead, chromium, and volatile organic contaminants at some areas of the base.  People who come into direct contact with or ingest contaminants over a sustained period of time potentially could suffer adverse health effects.  Since the facility is an active munitions storage site, public access is restricted, although hazardous areas may not be off limits to base personnel.

Naval Weapons Station Earle (NWSE), EPA.

In a letter dated November 2010, Dr. F.K. stated that polychlorinated biphenyls (PCBs) were a group of more than 200 different chlorinated chemical compounds, each of which was known as a PCB congener.  He stated that several studies of NHL and PCB blood serum levels have shown an increased risk of NHL for patients whose PCB levels for seven specific congeners typically found in the general population in the US, were at or above the 75th percentile for the population.  Dr. F.K. noted that, therefore, any PCB level at or above the 75th percentile for the Veteran's age group was elevated.  The report indicated that blood test results showed that the Veteran had elevated levels of PCBs of 153, 180, 187 and 194.

In June 2008, Dr. A.G. submitted a letter stating that NHL was a cancer of the cells of the lymphatic system, and the cause was unknown.  Dr. A.G. gave a history of the Veteran's condition, and referenced the EPA article noted above describing the existence of chromium at some areas of the NWSE base.  She also stated that NHL was more common in men than women, and the likelihood of getting NHL increased as a person got older.  She referenced a study published by the American Journal of Public Health, which examined occupational risks for NHL and determined "significant risks were limited to African Americans and chromium was associated with [NHL]."  Dr. A.G. stated that based on the evidence of record and assuming that the Veteran was assigned duty to NWSE and did have exposure to metals including chromium, it was at least as likely as not that the Veteran's exposure during service contributed to the development of his NHL.

In a November 2008 VA opinion, Dr. S.R. stated that the Veteran's claims file and the June 2008 opinion of Dr. A.G. were reviewed.  Dr. S.R. expressed agreement that the cause of most cases of NHL was unknown, noting that studies of occupational and environmental risk factors were frequently inconsistent and contradictory.  Dr. S.R. also stated that there was no mention of chromium in epidemiology or etiology of NHL, and that "as per Robbin's Pathologic Basis of Disease [...] chromium is mostly associated with lung and nasal cavity cancers."  Dr. S.R. determined that chromium exposure, to the extent that a Veteran would have been exposed to the metal during service at NWSE, less likely than not led to the subsequent development of the Veteran's NHL.

The Veteran also submitted lay evidence in support of his claim.  In a February 2008 hearing with a decision review officer, the Veteran's representative stated that the Veteran was a young man (48 years old) when he was diagnosed with NHL, had no family history of NHL, and had no exposure to chemicals or other contaminants after service.  The Veteran testified that while at NWSE, he and the other service members had a "residue" on them that they could not explain.  He also stated that the drinking water tasted different, and that he used lotion for dry skin and eye drops for red eyes.

In March 2011, the Veteran's representative submitted a statement asserting that the letter from Dr. A.G. should be given more probative weight, as her conclusion that the Veteran's NHL was at least as likely than not related to chromium exposure, was based on an American Journal of Public Health article, which the representative states is entitled Occupational Risk Factors for Selected Cancers among African American and White Men in the United States.  The representative argued that the contrary VA medical opinion was less probative because it was based on the fact that the precise causal mechanism for NHL is unknown, and was otherwise unsupported by medical literature.

The Veteran's representative also stated that EPA had declared the NWSE a superfund site, in part due to contamination from "paint scrapings, solvent and paint sludge."  The representative pointed to a website ("http://www.epa.gov/epawaste/ hazard/tsd/pcbs/pubs/about.htm"), stating that the EPA had "idenifie[d] paint and solvents as sources of PCBs."  The representative asserted that this exposure to contaminants contributed to the Veteran's NHL.

The Board notes that the website provided by the representative states: "Although no longer commercially produced in the United States, PCBs may be present in products and materials produced before the 1979 PCB ban.  Products that may contain PCBs include [...] oil-based paint."

With regard to the submitted articles above, the U.S. Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).

In this case, the EPA's Naval Weapons Station Earle (NWSE) article supports two conflicting medical opinions.  However, the Board finds that the evidence is at least in relative equipoise, and provides plausible causality of the Veteran's NHL to his period of service, including exposure to chemical contaminates at NWSE, Colts Neck, New Jersey.

The VA examiner opined that chromium exposure, to the extent that a Veteran would have been exposed to the metal during service at NWSE, less likely than not led to the subsequent development of the Veteran's NHL.  However, Dr. A.G. contended that based on the evidence of record and assuming that the Veteran was assigned duty to NWSE and did have exposure to metals including chromium, it was at least as likely as not that the Veteran's exposure during service contributed to the development of his NHL.  Dr. A.G. supports this conclusion through reference to both the EPA article confirming the existence of chromium at some areas of the base, and medical literature in the American Journal of Public Health indicating an association between chromium exposure and NHL.  The Board finds this medical opinion to be well supported and is therefore afforded great probative weight.  Further, Dr. F.K. submitted blood test results showing the Veteran had elevated PCB levels, which, as the representative pointed out, are associated with exposure to oil-based paint, another contaminate listed in the EPA article.  Dr. F.K. indicated that elevated levels of PCB congeners in the blood have been associated with NHL.  The Board finds the evidence is at least in relative equipoise as to whether the Veteran's NHL is related to service.  In light of the foregoing and resolving the benefit of the doubt in the Veteran's favor, service connection for NHL is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


